Citation Nr: 1012982	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  02-12 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a left ear disability.


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1945 to April 
1946. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of the Reno, 
Nevada, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).

In December 2006, the Board denied entitlement to service 
connection for a left ear disability.  The Veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(the Court).  In October 2008, the Court issued a memorandum 
decision vacating the Board's decision and remanding the 
matter.  The case is again before the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's statements regarding his in-service left 
ear injury are not credible.

2.  The preponderance of competent and credible evidence 
shows no nexus between the post-service diagnoses of a left 
ear hearing loss and residuals of a tympanomastoidectomy of 
the left ear, and service.


CONCLUSION OF LAW

A left ear disability was not incurred or aggravated while 
on active duty, and a left ear hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in January 2002, February 2004, and 
August 2004 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO 
obtained the Veteran's service treatment records, and VA 
treatment records.  Pursuant to an August 2004 remand, the 
RO obtained additional VA treatment records and afforded the 
claimant a VA examination.  Also, the RO asked the appellant 
in the August 2004 correspondence to authorize the release 
of records from Saint Mary's Hospital, but he did not 
respond.  Id.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 
 Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures threshold hearing 
levels 
(in decibels) over a range of frequencies (in Hertz).  See 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  

The determination of whether a veteran has a disability 
based on hearing loss is governed by 38 C.F.R. § 3.385.  See 
Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

Analysis

The Veteran has profound, if not total, left ear deafness 
and residuals of a tympanomastoidectomy.  He claims that 
this disability is due to an in-service left ear infection 
and left eardrum perforation due to acoustic trauma from 
being near a ship's gun when it was fired.

After reviewing the evidence of record, the Board concludes 
that the preponderance of the most probative and credible 
evidence weighs against the Veteran's argument that his 
current disability is related to service.  In adjudicating a 
claim, the Board must assess the competence and credibility 
of a veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  The Board also has a duty to assess the 
credibility and weight given to the evidence.  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is competent to report that he experiences 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 
465 (1994).  Competency to report symptoms, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also 
Buchanan, 451 F.3d at 1337 (The Board cannot determine that 
lay evidence lacks credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  If the 
Board concludes that the lay evidence presented by a veteran 
is credible and ultimately competent, the lack of 
contemporaneous medical evidence should not be an absolute 
bar to a veteran's ability to prove his claim of entitlement 
to disability benefits based on that competent lay 
evidence).

After considering all the evidence of record, the Board 
finds the preponderance of the most probative and competent 
evidence is against finding a nexus between the current 
disability and service.  Moreover, there is no credible 
evidence of continuity of symptomatology.

The Veteran is competent to testify as to in-service 
symptomatology and his continuity of symptomatology.  
Therefore, his assertions that he had in-service left ear 
swelling after a ship's gun fired, and that he has had left 
ear symptomatology ever since to be competent.  The evidence 
of record, however, does not show that his assertions of an 
in-service left ear injury and continuous symptoms to be 
credible.

Regarding the Veteran's alleged in-service injury, the 
claimant's description of his injury is incredible when 
viewed against the evidence of record.  The appellant's 
service treatment records show no diagnosis of a left ear 
disability, no left ear injury, and no complaints of left 
ear symptomatology.  Instead, the service treatment records 
show that in January 1946, the claimant was treated for 
otitis externa of the right ear and that on the separation 
examination, a history of such treatment was noted.  The 
appellant claims that the affected ear was misidentified.  
Nonetheless, when the appellant initially claimed 
entitlement to service connection for a disability of the 
legs and feet in March 1956, he did not mention any chronic 
left ear problems.  Physical examination in May 1956 
revealed normal hearing bilaterally.  Also, VA treatment 
records in 1992 show that the Veteran reported having left 
ear hearing loss, infections, and discharge for at most 30 
to 40 years, a period well after his separation from 
service.

The only evidence concerning an in-service injury involving 
the left ear comes from the claimant himself, decades after 
the purported event.  Because they were prepared 
contemporaneously with service, the Board assigned far 
greater weight to the negative service treatment records.  
See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
(contemporaneous evidence has greater probative value than 
history as reported by a veteran).  The appellant's service 
treatment records are more reliable, in the Board's view, 
than the Veteran's unsupported assertion, made in connection 
with his claim for monetary benefits.  See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  In short, the Board places 
greater weight on the fact that service treatment records 
show treatment for right ear otitis externa, the fact that 
the appellant did not claim a left ear disability until 
decades postservice, and the fact that VA treatment records 
show that the claimant reported his left ear symptomatology 
beginning well after service.  The Board finds not credible 
assertions that the Veteran's left ear was swollen, that his 
left eardrum was perforated following in-service noise 
exposure, and that the service treatment records 
misidentified the affected ear.

In addition, a left ear hearing loss was initially diagnosed 
in 1992, several decades after service.  The record does not 
reflect medical evidence showing any manifestations of 
sensorineural left ear hearing loss during the one-year 
presumptive period after separation from active duty.  See 
38 C.F.R. §§ 3.307, 3.309. 

The Board also finds the Veteran's credibility lacking as to 
his report of continuity of symptomatology.  As noted above, 
he did not report any ear symptomatology until 1992 at which 
time he claimed that he had had left ear hearing loss, 
infections, and discharge for at most 30 to 40 years, a time 
period beginning well after active service.  The Board 
assigns greater probative value on what the claimant told a 
treating medical professional in 1992 than on a later 
assertion of continuity of symptomatology made in connection 
with a claim for monetary benefits.

A June 2005 VA treatment record contains a favorable medical 
nexus opinion.  In contrast, the August 2005 VA examination, 
with a December 2005 addendum includes an unfavorable 
medical nexus opinion.  The representative argues that the 
opinion in the June 2005 VA treatment record should be given 
more weight than the unfavorable opinion for four reasons: 
the Veteran's treating physician rendered the opinion; that 
doctor is an ear, nose, and throat specialist; that doctor 
reviewed the "file"; and it is not known whether the August 
2005 VA examiner is an ear, nose, and throat specialist.  

While the Board is not free to ignore the opinion of a 
treating physician, neither is it required to accord it 
additional weight.  See generally Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993). The United States Court of Appeals 
for the Federal Circuit has declined to adopt a "treating 
physician rule," which would give preference, i.e., 
additional evidentiary weight, to this type of evidence.  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  
Moreover, it appears that the treating doctor reviewed the 
VA treatment file and not the appellant's claims file.  A 
medical opinion may not be discounted solely because the 
doctor did not review the claims file.  Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 304 (2008).  Hence, the question is 
whether the examiners were informed of all relevant facts in 
rendering a medical opinion.  Id.  

In this case, the August 2005 VA examiner was aware of the 
appellant's negative service treatment records because he 
noted findings from those records in his report.  The 
treating physician did not mention the service treatment 
records in the June 2005 report; thus, there is no evidence 
that he reviewed such records.  As to expertise, the August 
2005 VA examiner is a medical doctor, and the examination 
was an ear disease exam.  There is no indication that the 
August 2005 VA examiner was not qualified to diagnose ear 
diseases.  Therefore, the opinion of the VA examiner will 
not be given less weight.  

Most importantly, it is evident that the June 2005 opinion 
of the treating doctor is based on a history given by the 
Veteran.  The Board is quite mindful that a medical opinion 
will not be rejected solely on the rationale that it was 
based on history given by the claimant without first testing 
credibility of the history on which it was based.  Kowalski 
v. Nicholson, 19 Vet. App. 171, 179 (2005).  The Board, 
however, gives the opinion of the treating physician no 
weight because it was based on the appellant's medical 
history that, as discussed above, the Board finds 
incredible.

The only other evidence of record supporting the claim that 
the hearing loss and residuals of a tympanomastoidectomy are 
due to service are the statements and testimony of the 
Veteran.  Hearing loss and residuals of a 
tympanomastoidectomy are disabilities for which lay evidence 
of etiology is not competent nexus evidence.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As a lay person 
untrained in the field of medicine, the claimant's opinion 
does not constitute competent medical evidence and lacks 
probative value.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

While there is competent evidence that the Veteran now has 
hearing loss and residuals of a tympanomastoidectomy, with 
the preponderance of competent and credible evidence not 
linking the disease to service, the benefit sought on appeal 
cannot be granted.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Entitlement to service connection for a left ear disability 
is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


